Case: 18-14863    Date Filed: 09/27/2019   Page: 1 of 5


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14863
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:18-cv-00074-SPC-MRM



MAMBERTO REAL,

                                                           Plaintiff - Appellant,

                                   versus

THE CITY OF FORT MYERS,
GLORIA CAMACHO,
Detective,

                                                        Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 27, 2019)

Before MARTIN, NEWSOM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 18-14863      Date Filed: 09/27/2019      Page: 2 of 5


       Mamberto Real appeals the dismissal of his civil rights action under 42

U.S.C. § 1983 against Gloria Camacho and the City of Fort Myers (the City) for

failure to state a claim upon which relief could be granted. Real contends there

was no probable cause for his arrest, the district court ignored Florida’s “stand

your ground” law, and the City’s corruption is “not a secret.” After review,1 we

affirm the district court.

       Federal Rule of Civil Procedure 12(b)(6) “authorizes a court to dismiss a

claim on the basis of a dispositive issue of law.” Neitzke v. Williams, 490 U.S.
319, 326 (1989). To survive a motion to dismiss, the plaintiff’s pleading “must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations

omitted). A claim is facially plausible when the court can draw a reasonable

inference from the facts pled that the opposing party is liable for the alleged

misconduct. Id. “While a complaint attacked by a Rule 12(b)(6) motion to dismiss

does not need detailed factual allegations, a plaintiff’s obligation to provide the

‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusion,

and a formulaic recitation of the elements of a cause of action will not do.” Bell



       1
           We “review de novo the district court’s grant of a motion to dismiss under Rule
12(b)(6) for failure to state a claim, accepting the allegations in the complaint as true and
construing them in the light most favorable to the plaintiff.” American Dental Ass’n v. Cigna
Corp., 605 F.3d 1283, 1288 (11th Cir. 2010) (quotations omitted). We construe pro se pleadings
liberally. Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).
                                              2
               Case: 18-14863     Date Filed: 09/27/2019    Page: 3 of 5


Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations and alteration

omitted). The complaint must introduce facts that plausibly establish each

essential element of the asserted cause of action. See Simpson v. Sanderson

Farms, Inc., 744 F.3d 702, 713 (11th Cir. 2014) (affirming the dismissal of a

complaint for failure to establish essential elements of the asserted cause of action).

Thus, the Court engages in a two-step approach: “When there are well-pleaded

factual allegations, a court should assume their veracity and then determine

whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at

679.

       The district court did not err by dismissing Real’s second amended

complaint for failure to state a claim upon which relief could be granted. Real

asserted in his second amended complaint that probable cause was lacking due to

fabricated evidence, that he was entitled to a stand your ground defense, Camacho

conspired with the victim in order to distort the facts, and Camacho suppressed

favorable evidence. However, Real’s second amended complaint failed to allege

sufficient factual matter to support these conclusory assertions. Iqbal, 556 U.S.
678; Twombly, 550 U.S. at 553. Indeed, the facts alleged in Real’s second

amended complaint and the probable cause affidavit he attached showed that

probable cause for his arrest did in fact exist, even in the face of his Florida stand

your ground defense. In Real’s circumstance, he was arrested because his


                                           3
               Case: 18-14863      Date Filed: 09/27/2019     Page: 4 of 5


statement to police was inconsistent, unlike the victim’s. Accordingly, because the

existence of probable cause for Real’s arrest is an absolute bar to a constitutional

challenge to his arrest, and serves as a rational basis for his arrest, the district court

did not err in dismissing his claims against Camacho. See Gates v. Khokhar, 884
F.3d 1290, 1297 (11th Cir. 2018) (“[T]he existence of probable cause at the time of

arrest is an absolute bar to a subsequent constitutional challenge to the arrest.”

(quotations omitted)); Griffin Industries, Inc. v. Irvin, 496 F.3d 1189, 1202 (11th

Cir. 2007) (stating “a ‘class of one’ [equal protection] claim involves a plaintiff

who alleges that []he has been intentionally treated differently from others

similarly situated and that there is no rational basis for the difference in treatment”

(quotations omitted)); Kingsland v. City of Miami, 382 F.3d 1220, 1234 (11th Cir.

2004) (explaining under Florida law, a plaintiff must establish six elements to

support a claim of malicious prosecution, one of which is the absence of probable

cause). Furthermore, because Real’s second amended complaint showed there was

probable cause for his arrest, his constitutional rights were not violated and the

claim against the City was also rightfully dismissed. See Monell v. Dep’t of Soc.

Servs. of N.Y., 436 U.S. 658, 690-91 (1978) (holding governing bodies can be sued

under § 1983 and held liable for actions unconstitutionally implementing or

executing a policy statement, ordinance, regulation, or decision officially adopted

and promulgated by that body’s officers and government “custom” even though


                                            4
                Case: 18-14863       Date Filed: 09/27/2019       Page: 5 of 5


such a custom has not been formally approved); McDowell v. Brown, 392 F.3d
1283, 1289 (11th Cir. 2004) (providing in order to state a Monell claim, a plaintiff

must allege facts showing: “(1) that his constitutional rights were violated; (2) that

the municipality had a custom or policy that constituted deliberate indifference to

that constitutional right; and (3) that the policy or custom caused the violation”

(emphasis added)).

       Accordingly, we affirm the district court’s dismissal of Real’s second

amended complaint for failure to state a claim upon which relief could be granted.2

       AFFIRMED.




       2
           Because we conclude the existence of probable cause for Real’s arrest is case
dispositive, we do not need to address Real’s other arguments. Furthermore, because the district
court dismissed Real’s complaint with prejudice for failure to state a claim upon which relief
could be granted without deciding whether deputy Camacho was entitled to qualified immunity,
it is not necessary to address the viability of that defense.
                                               5